Case 8:19-cv-01065-CEH-CPT Document 26 Filed 05/30/19 Page 1 of 2 PageID 131




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA

 PAUL IZOR and APRIL HALE, individually            Case No. 8:19-cv-1065-T-36CPT
 and all others similarly situated,
        Plaintiffs,

 v.

 HEALTH INSURANCE INNOVATIONS,
 INC., FEDERAL INSURANCE COMPANY,
 NATIONAL CONGRESS OF EMPLOYERS,
 INC., TELADOC HEALTH, INC. and
 BRIDGEVINE, INC.,
        Defendants.



                             NOTICE OF VOLUNTARY DISMISSAL

       Plaintiffs Paul Izor and April Hale hereby dismiss their claims against Defendants Health

Insurance Innovations, Inc., Federal Insurance Company, National Congress of Employers, Inc.,

Teladoc Health, Inc., and Bridgevine, Inc. without prejudice with each party to bear its own

attorneys’ fees and costs.

Dated: May 30, 2019                           /s/ Avi Kaufman
                                             Avi R. Kaufman (FL Bar no. 84382)
                                             kaufman@kaufmanpa.com
                                             Rachel E. Kaufman (FL Bar no. 87406)
                                             rachel@kaufmanpa.com
                                             KAUFMAN P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881

                                             Attorneys for Plaintiffs and others similarly situated
Case 8:19-cv-01065-CEH-CPT Document 26 Filed 05/30/19 Page 2 of 2 PageID 132




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 30, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF, and it is being served this day on all

counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                   /s/ Avi R. Kaufman
                                                   Avi R. Kaufman




                                               2
